Title: The Comte de Vergennes to John Adams: A Translation, 10 May 1780
From: Vergennes, Charles Gravier, Comte de
To: Adams, John


      
       Versailles, 10 May 1780
      
      I must thank you, sir, for the various communications you have been kind enough to send me. If the information contained in the letter sent to you proves accurate, you will, no doubt, shortly receive further proof, and if so, we would have to examine the offers they deem appropriate to make to you. I believe you should not refuse to hear them out.
      
       I have the honor to be very perfectly, sir, your very humble and very obedient servant.
       De Vergennes
      
     